Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Parthasarathy Srinivasan, M.D.,
(PTAN: 613790004),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-365
Decision No. CR2875
Date: July 30, 2013
DECISION

The effective date of the reassignment of Medicare Part B claims and payment for those
claims from Petitioner, Parthasarathy Srinivasan, M.D., to RenalCare Associates, S.C.
(RenalCare) was July 1, 2012, the date on which Petitioner began delivering Medicare-
covered services with RenalCare. Petitioner was enrolled in Medicare as a supplier prior
to July 1, 2012. Petitioner did not voluntarily terminate his enrollment in Medicare; his
enrollment in Medicare was not involuntarily terminated by the Centers for Medicare &
Medicaid Services (CMS) or its contractor; and reassignment of Medicare Part B claims
and payment for those claims does not require voluntary or involuntary termination of
enrollment and reenrollment in Medicare. Petitioner’s effective date of enrollment in
Medicare and retroactive billing are not at issue in this case and Petitioner’s effective date
of enrollment in Medicare is unchanged.

I. Background and Jurisdiction

Wisconsin Physicians Service Insurance Corporation (WPS), the Medicare contractor,
notified Petitioner’s group practice, RenalCare, by letter dated October 15, 2012, that the
application for reassignment of Petitioner’s Medicare claims to the practice was received
on September 12, 2012;' that the application was approved; and that Petitioner’s
“effective billing date” was August 13, 2012. CMS Exhibit (Ex.) 3 at 5-7.

On October 29, 2012, Petitioner filed a request for reconsideration in which he requested
that the “effective date” of August 13, 2012, be changed to July 1, 2012, the date he
joined RenalCare. CMS Ex. 5. The reconsideration decision issued by WPS on January
2, 2013, denied Petitioner the relief requested. Petitioner requested review by an
Administrative Law Judge (ALJ) by letter dated January 21, 2013. The case was
assigned to me for hearing and decision on February 1, 2013, and an Acknowledgement
and Prehearing Order (Prehearing Order) was issued at my direction. There is no issue
that I have jurisdiction.

On March 4, 2013, CMS filed a motion for summary disposition that I construe to be a
motion for summary judgment (CMS Br.). CMS also filed CMS Exs. | through 5. On
April 29, 2013, Petitioner filed a response to the CMS motion for summary judgment (P.
Br.). Petitioner did not file any exhibits; stated that he had no objections to the CMS
exhibits; and waived an oral hearing. P. Br. at 2. CMS filed a reply brief (CMS Reply)
on May 14, 2013. CMS Exs. | through 5 are admitted as evidence. Petitioner’s waiver
of oral hearing is accepted. Pursuant to section II.D.1 of the Prehearing Order, the CMS
brief is treated as the brief on the merits. Pursuant to section IL.D.2 of the Prehearing
Order, Petitioner’s brief is treated as the brief on the merits.

IL. Discussion
A. Applicable Law

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Payment under the program for services rendered to Medicare-eligible
beneficiaries may only be made to eligible providers of services and suppliers.” Act

' The application was submitted through the internet-based PECOS (Provider
Enrollment, Chain and Ownership System) by Alice Musselman, on behalf of Petitioner
and RenalCare. CMS Exs. 2, 3.

> A “supplier” furnishes services under Medicare and the term supplier applies to
physicians or other practitioners and facilities that are not included within the definition
of the phrase “provider of services.” Act § 1861(d) (42 U.S.C. § 1395x(d)). A “provider
of services,” commonly shortened to “provider,” includes hospitals, critical access
hospitals, skilled nursing facilities, comprehensive outpatient rehabilitation facilities,
(Footnote continued next page.)
§§ 1835(a) (42 U.S.C. § 1395n(a)), 1842(h)(1) (42 U.S.C. § 1395(u)(h)(1)).
Administration of the Part B program is through contractors. Act § 1842(a) (42 U.S.C.
§ 1395u(a)).

Subject to some limitations, qualified physician services are covered by Medicare Part B
for those physicians enrolled in Medicare. Act §§ 1832(a) (42 U.S.C. § 1395k(a)),
1861(s)(1) (42 U.S.C. § 1395x(s)(1)); 42 C.F.R. § 410.20. “Physician’s services” are
professional services performed by physicians, including surgery, consultation, and
home, office, and institutional calls subject to some exceptions. Act § 1861(q)

(42 U.S.C. § 1395x(q)); 42 C.F.R. § 410.20.

The Act requires the Secretary of Health and Human Services (the Secretary) to issue
regulations that establish a process for the enrollment of providers and suppliers,
including the right to a hearing and judicial review of certain enrollment determinations.
Act § 1866(j) (42 U.S.C. § 1395cc(j)). Pursuant to 42 C.F.R. § 424.505, a provider or
supplier must be enrolled in the Medicare program and be issued a billing number to have
billing privileges and to be eligible to receive payment for services rendered to a
Medicare-eligible beneficiary. The effective date of a physician’s enrollment in
Medicare is governed by regulations at 42 C.F.R. § 424.520(d). The effective date of
enrollment for a physician may only be the later of two dates: the date when the
physician filed an application for enrollment that was subsequently approved by a
Medicare contractor charged with reviewing the application on behalf of CMS; or the
date when the physician first began providing services at a new practice location. Id.
The date of filing of the enrollment application is the date when the complete enrollment
application and supporting documentation is received by the designated Medicare
contractor. 42 C.F.R. § 424.510(d)(1); 73 Fed. Reg. 69,725, 69,769 (Nov. 19, 2008). An
enrolled physician may bill Medicare for covered services provided to Medicare-eligible
beneficiaries up to 30 days prior to the effective date of enrollment, if circumstances
precluded enrollment before the services were provided. Retroactive billing for up to 90
days prior to the effective date of enrollment is permitted only in case of a Presidentially-
declared disaster pursuant to 42 U.S.C. §§ 5121-5206. 42 C.F.R. § 424.521.

(Footnote continued.)

home health agencies, hospice programs, and a fund as described in sections 1814(g) and
1835(e) of the Act. Act § 1861(u) (42 U.S.C. § 1395x(u)). The distinction between
providers and suppliers is important because they are treated differently under the Act for
some purposes.

> Citations are to the revision of the Code of Federal Regulations (C.F.R.) in effect at the
time of the initial determination, unless otherwise indicated.
B. Issue

Whether the effective date of Petitioner’s reassignment of Medicare claims
and payment for those claims was correctly determined in this case.

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis.

1. Summary judgment procedures do not apply in this case because
Petitioner has waived oral hearing and agreed to a decision on the
merits based on the documentary evidence and the parties’ pleadings.

CMS requested summary judgment. Summary judgment is not automatic upon request
but is limited to certain specific conditions. The Secretary’s regulations that establish the
procedure to be followed in adjudicating Petitioner’s case are at 42 C.F.R. Part 498.

42 C.F.R. § 424.545(a)(1). The regulations do not establish a summary judgment
procedure or recognize such a procedure. However, the Departmental Appeals Board
(the Board) has long accepted that summary judgment is an acceptable procedural device
in cases adjudicated pursuant to 42 C.F.R. pt. 498. See, e.g., Ill. Knights Templar Home,
DAB No. 2274, at 3-4 (2009); Garden City Med. Clinic, DAB No. 1763 (2001); Everett
Rehab. & Med. Ctr., DAB No. 1628, at 3 (1997). The Board also has recognized that the
Federal Rules of Civil Procedure do not apply in administrative adjudications such as
this, but the Board has accepted that Fed. R. Civ. Pro. 56 and related cases provide useful
guidance for determining whether summary judgment is appropriate. Furthermore, a
summary judgment procedure was adopted as a matter of judicial economy within my
authority to regulate the course of proceedings and made available to the parties in the
litigation of this case by my Prehearing Order dated February 1, 2013. The parties were
given notice by the Prehearing Order that summary judgment is an available procedural
device and that the law as it has developed related to Fed. R. Civ. Pro. 56 will be

applied.

In this case, Petitioner affirmatively waived the right to an oral hearing in writing as
required by 42 C.F.R. § 498.66. P. Br. at 2. The waiver is acceptable and I conclude that
an oral hearing is not required. Therefore a decision based on the documentary evidence
and pleadings of the parties without an oral hearing is permissible and there is no need to
resort to a summary judgment procedure.

2. Reassignment of Medicare claims and receipt of reimbursement for
those claims does not require a new application to enroll where the
provider or supplier is already enrolled, with limited exceptions not
applicable in this case.
3. The effective date of Petitioner’s reassignment to RenalCare was
July 1, 2012.

Petitioner merged his solo practice with RenalCare, an Illinois practice group, on July 1,
2012. Prior to joining RenalCare Petitioner was enrolled as a Medicare provider who
was authorized to provide services to Medicare-eligible beneficiaries and file claims for
Medicare covered services. Petitioner desired to reassign his Medicare billing privileges
to RenalCare. The application for reassignment was filed through PECOS on September
12, 2012. WPS granted the reassignment effective September 12, 2012 and advised
Petitioner and RenalCare that RenalCare could bill for services pursuant to the
reassignment retroactively to August 13, 2012. Request for Hearing; P. Br. at 1; CMS
Br. at 2-3; CMS Exs. 2-5.

The CMS-855I filed by Petitioner through PECOS on September 12, 2012, reflects that it
was for a “change of information” it also states more specifically that it is for “[a]
Medicare Part B practitioner . . . currently enrolled in the Medicare program . . . [and] the
practitioner is adding, deleting, or changing general Medicare enrollment information.”
CMS Ex. 2 at 3, 5, 7. The CMS-855I was not for a change of practice location. CMS Ex.
2 at 2. The application also shows that it is for a reassignment of benefits with a
requested effective date of July 1, 2012. CMS Ex. 2 at 8. On September 12, 2012,
Petitioner also filed a CMS-855R through PECOS. The CMS-855R reflects that it is for
an enrolled provider or supplier, filed in order to add a new reassignment from Petitioner
to RenalCare. CMS Ex. 3 at 1, 3, 8, 10.

Form CMS-8551 is titled Medicare Enrollment Application — Physicians and Non-
Physician Practitioners. The instructions for CMS-855] state that the form is to be used
for enrollment and it is also to be used by those currently enrolled who need to make
changes to enrollment information. The instructions state that a form CMS-855R must
also be filed for a reassignment of benefits. Form CMS-855R is titled Medicare
Enrollment Application —Reassignment of Medicare Benefits. The instructions for
CMS855R specify that it is the form to be used by an enrolled physician or non-physician
practitioner to: reassign Medicare payments, change a reassignment, or terminate a
reassignment. Form CMS-855R refers to “reassigning Medicare payments,”
“reassignment of Medicare benefits,” and “reassigning [the] right to bill the Medicare
program and receive Medicare payments.” * The various phrases used in the form all

* CMS forms are available at: www.cms.gov/Medicare/CMS-Forms/CMS-Forms/CMS-
Forms-List.html. Enrollment application forms and their use are described in the
Medicare Program Integrity Manual (MPIM), CMS pub. 100-08, chap. 15, Medicare
Enrollment, § 15.1.1 (rev. 404, eff. Apr. 22, 2012). The MPIM § 15.1.2 (rev. 412, eff.

(Footnote continued next page.)

refer to the same concept that an enrolled physician or non-physician practitioner may
provide services to a Medicare beneficiary for covered services but, rather than file a
claim directly with Medicare and receiving payment from Medicare, the physician or
practitioner may reassign the right to bill Medicare and receive payment from Medicare
to his or her employer, clinic, group practice, or other eligible supplier. MPIM 15.5.4.3
(rev. 435, eff. Nov. 20, 2012) provides that a solely-owned physician or practitioner
organization, such as Petitioner, uses the CMS-855] to report changes of information to
CMS, but if not all data related to the change is captured on the CMS-855I, then the
applicable form should be filed, for example a reassignment requires the filing of the
CMS-855R in addition to the CMS 855], as Petitioner did in this case. Both the CMS-
8551 and CMS-855R may be filed through PECOS, as they were in this case.

Petitioner argues that he was already enrolled and participating in Medicare when he
joined RenalCare on July 1, 2012 and his application through PECOS was only to
reassign his billing privileges to RenalCare. Petitioner argues that a distinction exists and
should be recognized between initial enrollment in Medicare and simply changing
information or reassigning billing privileges. Therefore, Petitioner argues that the correct
effective date for his reassignment of billing privileges should be July 1, 2012, when he
started providing services with RenalCare. Petitioner asserts that WPS and CMS erred by
treating Petitioner as if he initially enrolled effective September 12, 2012, with 30-days
for retroactive billing with RenalCare as assignee of his billing privileges. P. Br. at 2, 4-
5. Petitioner also argues that CMS’s action is “unjust and inequitable” and operates as a
temporary denial of enrollment for the period July 1, 2012 to August 13, 2012, without
the due process protections provided by the Act and regulations.” P. Br. at 6-7.

(Footnote continued.)

April 30, 2012) provides that “[p]roviders or suppliers, including physicians, may enroll
or update their Medicare enrollment using” PECOS or the paper enrollment forms.

> Petitioner apparently concluded that during the period July 1 to August 13, 2012, he
was unable to file claims for reimbursement from Medicare even though he was enrolled
at the time. Petitioner does not offer an explanation or support for that conclusion and I
have no basis on which to judge its validity. I have no evidence as to the amounts that
Petitioner was prevented from billing during the period for Medicare-eligible services
rendered to Medicare-eligible beneficiaries and no evidence that that any claims to
Medicare were denied based on his status during the period. However, such evidence is
not relevant to any issue I may decide and standing to maintain this action is not
dependent upon any actual loss.
CMS argues in its reply brief that Petitioner is wrong in his interpretation of the
applicable regulation and its regulatory history. CMS Reply at 2. The gist of the CMS
argument is that there is no difference between enrollment applications and reassignment
applications for purposes of effective date determinations. CMS argues that the Board is
not bound to follow CMS policy set forth in the MPIM. CMS Reply at 1-4. Regarding
Petitioner’s argument that he was effectively denied enrollment for the period July 1 to
August 13, 2012, CMS argues that I have no authority to grant equitable relief but Iam
bound to follow the regulations. CMS Reply at 4-7.

I conclude that Petitioner is correct that in this case that there is a difference between
enrollment and reassignment. Further, there is a difference between the effective date of
enrollment and the earliest date for retroactive billing, and the effective date of a
reassignment by an enrolled supplier such as Petitioner. In this case, WPS erred by
treating Petitioner’s application for the reassignment to RenalCare and the notice of
change of enrollment information as a new enrollment by Petitioner, even though he was
already enrolled and there was no basis on which to terminate his prior enrollment and no
requirement that he voluntarily do so. Therefore, the effective date of enrollment and the
authorized period for retroactive billing are not at issue in this case. Rather, the issue to
be resolved is the correct effective date of the reassignment. The issue is resolved based
upon the Act, regulations, and CMS’s implementation of the Act and regulations and it is
not necessary to address equitable arguments raised by Petitioner.

The definitions of “enrollment” and “reassignment” in the Act, the applicable regulations,
and CMS policies must be considered. The Act provides that “[a]ny physician or
supplier may voluntarily enter into an agreement with the Secretary to become a
participating physician or supplier.” Act § 1842(h)(1). A participating physician or
supplier is one who agrees to accept payment under Medicare Part B on an assignment
basis for all items and services delivered to a Medicare Part B beneficiary. Id. The Act
does not define the term enrollment. However, the processes for provider and supplier
enrollment, re-enrollment, revalidation of enrollment,° and termination of enrollment, in
addition to Secretarial authority to effectuate and administer these processes, are
established by section 1866 of the Act. The assignment and reassignment of benefits
under Medicare are not discussed in section 1866.

The Act provides for assignment and reassignment in subsections 1842(b)(3)(B)(ii),
(b)(6) and (h)(3)(B). Section 1842 of the Act relates to the administration of Medicare
Part B. Subsection 1842(b)(6) provides, generally, that payments for covered services

99 «6,

® The terms “re-enrollment,” “renewal of enrollment” and “revalidation of enrollment”
are used synonymously in section 1866 of the Act. Act § 1866(j)(1)(B), (2)(D)(iii)-(iv),
(5).
under Medicare Part B may only be paid to the Medicare beneficiary or, pursuant to an
assignment, to the beneficiary’s physician or other person who delivered the service.
Subsection 1842(b)(6) also provides that payment may be made to the employer of the
physician or other person who delivered the service if the physician or other person is
required as a condition of employment to turn-over the fee to his or her employer, or
pursuant to a contractual arrangement that meets program integrity and other safeguards
established by the Secretary. Assignment involves the Medicare beneficiary and a
physician or other supplier agreeing to the payment of Medicare payment directly to the
physician or other supplier. Reassignment, as pertinent to the case before me, is the
agreement of the physician or supplier to have the Medicare benefits assigned to him paid
to his employer or practice group.

Generally, a provider or supplier must be enrolled in Medicare to receive payment from
Medicare for covered Medicare items or services delivered to a Medicare beneficiary.
When a provider or supplier is enrolled they receive billing privileges. 42 C.F.R.

§ 424.505. The terms enroll and enrollment are defined in the applicable regulation as
follows:

Enroll/Enrollment means the process that Medicare uses to
establish eligibility to submit claims for Medicare covered
services and supplies. The process includes —

(1) Identification of a provider or supplier;

(2) Validation of the provider’s or supplier’s eligibility to
provide items or services to Medicare beneficiaries;

(3) Identification and confirmation of the provider or
supplier’s practice location(s) and owner(s); and

(4) Granting the provider or supplier Medicare billing
privileges.

42 C.F.R. § 424.502 (emphasis in original). The requirements for enrolling and re-
enrolling in Medicare are set forth at 42 C.F.R. § 424.510. The drafters did not define
reassignment in 42 C.F.R. § 424.502 or address the requirements for reassignment in
42 CFR. § 424.510.

Although reassignment is not specifically defined by the regulation, the procedure to
reassign Medicare benefit payments is established by regulation. Pursuant to 42 C.F.R.

§ 424.55, Medicare pays a supplier for covered services if the Medicare beneficiary
assigns the claim to the supplier and the supplier accepts the assignment subject to the
limitations specified in the regulation. Generally, reassignment of Medicare payments by
a supplier, including a physician such as Petitioner, is prohibited, except that
reassignment for fees for services to an employer is permitted if required as a condition
of employment. Reassignment for a supplier’s services to an entity enrolled in Medicare
pursuant to a contractual arrangement; reassignment to a government agency or entity;

reassignment pursuant to court order; and payment to a billing and collection agent of a
suppler are also permitted exceptions to the rule against reassignment by suppliers.

42 C.F.R. § 424.80(a), (b). Petitioner’s reassignment of claims for his services to
Medicare beneficiaries to RenalCare is permissible under section 1842(b)(3)(B)(ii) and
(b)(6) and 42 C.F.R. § 424.80(b)(1), (2), or (5).

The MPIM § 15.1.1 defines enrollment as the process that Medicare uses to grant billing
privileges. Section 15.1.1 of the MPIM defines reassignment as the situation when “an
individual physician, non-physician practitioner, or other supplier grants another
Medicare-enrolled provider or supplier the right to receive payment for the physician’s,
non-physician practitioner’s or other supplier’s services.”

Once enrolled in Medicare a supplier must meet specific regulatory requirements to
maintain enrollment, including reporting change of enrollment information. 42 C.F.R. pt.
424, subpt. P. Requirements for reporting changes and updates, and periodic revalidation
of enrollment information are established by 42 C.F.R. § 424.515. The regulation
specifies that:

To maintain Medicare billing privileges, a provider or
supplier (other than a DMEPOS supplier) must resubmit and
recertify the accuracy of its enrollment information every 5
years. All providers and suppliers currently billing the
Medicare program or initially enrolling in the Medicare
program are required to complete the applicable enrollment
application. The provider or supplier then enters a 5-year
revalidation cycle once a completed enrollment application is
submitted and validated.

42 C.F.R. § 424.515. For reporting changes and updates, and for revalidation, the
regulation requires that the provider or supplier submit an enrollment application and
supporting documentation, and meet the same requirements of 42 C.F.R. § 424.510 as
when initially enrolling in Medicare. However, a new certification of program
compliance and a new provider agreement are not required for resubmission and
certification for revalidation of enrollment information. CMS reserves the right to do an
on-site inspection to validate information and to do off-cycle revalidations. 42 C.F.R.

§ 424.515(b)-(e). The plain language of 42 C.F.R. § 424.515 shows that reporting
changes and updates and revalidation are not the same as enrolling or reenrolling after a
period of not being enrolled in Medicare. Further, 42 C.F.R. § 424.516(d), which
establishes additional provider and supplier requirements for enrolling and maintaining
active enrollment status, requires that physicians report any change in practice location,
change in ownership, or adverse legal action legal action within 30 days and all other
changes in enrollment within 90 days. The regulation does not state that such changes or
reporting those changes results in voluntary or involuntary termination of enrolled status
10

so that reenrollment is necessary. Failure to report is, however, a basis for CMS to
revoke enrollment and billing privileges. 42 C.F.R. § 424.535(a)(9); 73 Fed. Reg.
69,725, at 69,780 (Nov. 19, 2008). The regulations do not specifically list reassignment
of claims as a change that requires reporting but it is clear that reassignment is treated as
a change that triggers a requirement to notify CMS. As already noted, the instructions for
Form CMS-855I state that it is to be used for changes and CMS-855R must also be filed
for a reassignment of benefits.

The effective date of Medicare enrollment and billing privileges for physicians is dictated
by 42 C.F.R. § 424.520(d). The regulation provides:

(d) Physicians, nonphysician practitioners, and physician and
nonphysician practitioner organizations. The effective date
for billing privileges for physician, nonphysician
practitioners, and physician and nonphysician practitioner
organizations is the later of the date of filing of a Medicare
enrollment application that was subsequently approved
by a Medicare contractor or the date an enrolled physician
or nonphysician practitioner first began furnishing services at
a new practice location.

42 C.F.R. § 424.520(d) (emphasis added). The “effective date for billing privileges” is
the effective date of enrollment based on the definition of enrollment found in 42 C.F.R.
§ 424.502.” The plain language of this section establishes two possible points in time
when a physician, nonphysician practitioner or organizations of either (hereafter referred
to as practitioner or practitioners) is enrolled in Medicare with billing privileges and may
begin to file claims with the Medicare contractor for covered services delivered to
Medicare beneficiaries: (1) the date an enrollment application is submitted that is
subsequently approved; or (2) the date the newly enrolled supplier actually begins
delivering services at his practice location. The regulation provides that the later date
controls, i.e., no claim can be made if no services are provided even though one is
enrolled; and one cannot be considered for enrollment before the date that the successful
enrollment application is filed and received by the Medicare contractor.

7 MPIM § 15.17 uses the phrase “effective date of Medicare billing privileges” and
“effective date of enrollment” synonymously. MPIM § 15.17, subsec. C, discusses the
legal distinction between “effective date of enrollment” determined under 42 C.F.R.

§ 424.520(d) and “retrospective billing date” which is determined under 42 C.F.R.

§ 424.521 and is dependent upon the effective date of enrollment.
11

The regulatory history for this section is consistent with my reading of the regulation.
The drafters considered but rejected the approach of establishing the enrollment date as
the date on which the Medicare contractor approved the practitioner’s enrollment
application, which would prohibit practitioners from billing for services to Medicare
beneficiaries prior to enrollment and receipt of billing privileges. 73 Fed. Reg. at 69,766.
The drafters adopted the approach reflected by the current regulation. The drafters stated
that pursuant to this approach,

T]he initial enrollment date for physician and NPP
non-physician practitioners] organizations and
individual practitioners, including physician and NPPs,
as the later of: (1) The date of filing of a Medicare
enrollment application that was subsequently approved
by a fee-for-service (FFS) contractor; or (2) the date an
enrolled supplier first started furnishing services at a
new practice location. The date of filing the
enrollment application is the date that the Medicare
FFS contractor received a signed Medicare enrollment
application that the Medicare FFS contractor is able to
process to approval. This option would allow a
supplier that is already seeing non-Medicare patients to
start billing for Medicare patients beginning on the day
they submit an enrollment application that can be fully
processed. In contrast to the first option, newly
enrolling physicians and NPP organizations, and
individual practitioners or physicians and NPP
organizations and individual practitioners that are
establishing or changing a practice location would be
allowed to bill the Medicare program for services
furnished to Medicare beneficiaries on or after the date
of filing if a Medicare contractor approves Medicare
billing privileges. ...

73 Fed. Reg. at 69,766-67 (emphasis added). The drafters explained:

We maintain that it is not possible to verify that a
supplier has met all of Medicare’s enrollment
requirements prior to submitting an enrollment
application. Therefore, the Medicare program should
not be billed for services before the later of the two
dates that a physician or NPP organization, physician,
or NPP has submitted an enrollment application that
12

can be fully processed or when the enrolled supplier is
open for business.

73 Fed. Reg. at 69,767.

It is clear from the language of 42 C.F.R. § 424.520(d) and its history that it applies to
those supplier practitioners who are newly enrolling or re-enrolling in Medicare or those
enrolling to establish a new practice location, not to those practitioners already enrolled.
In this case Petitioner was already enrolled and not establishing a new practice location
but was simply reassigning his right to payment and providing WPS notice of that
change. There is no evidence that Petitioner voluntarily terminated his enrollment in
conjunction with the reassignment of Medicare claims and CMS has cited no authority
that he was required to do so. There is also no evidence that Petitioner’s enrollment was
involuntarily terminated by CMS or that there were grounds to do so.

The CMS policy on reassignment is reflected in its instruction to the Medicare contractor
for processing a reassignment applications. CMS plainly states that the effective date of
reassignment of an already enrolled supplier is determined only by the date that the
supplier began or will begin providing services with the reassignee. MPIM § 15.5.20,
titled “Processing Form CMS-855R Applications” (rev. 416, eff. Feb. 27, 2012), is set
forth here in its entirety:

A. General Information

A CMS-855R application must be completed for any
individual who will: (1) reassign his/her benefits to an eligible
entity, or (2) terminate an existing reassignment.

If the individual who wants to reassign his or her benefits is
not enrolled in Medicare, the person must complete a CMS-
8551 as well as the CMS-855R. (The CMS-855I and CMS-
855R can be submitted concurrently.) Moreover, if the entity
to which the person’s benefits will be reassigned is not
enrolled in Medicare, the organization must complete a CMS-
855B. (See section 15.7.6 for additional instructions
regarding the joint processing of CMS-855Rs, CMS-855Bs,
and CMS-855Is.)

Note that benefits are reassigned to a supplier, not to the
practice location(s) of the supplier. As such, the contractor
shall not require each practitioner in a group to submit a
CMS-855R each time the group adds a practice location.
13

In addition:

+ An individual can receive reassigned benefits. The
most common example of this is a physician or practitioner
who reassigns his/her benefits to a physician who is either:
(1) a sole proprietor, or (2) the sole owner of an entity listed
in section 4A of the CMS-855I. Here, the only forms that will
be required are the CMS-855R, and separate CMS-855Is from
the reassignor and the reassignee. (No CMS-855B is
implicated.) The reassignee himself/herself must sign section
4B of the CMS-855R, as there is no authorized or delegated
official involved.

* The contractor shall follow the instructions in Pub.
100-04, chapter 1, section 30.2 to ensure that a group or
person is eligible to receive reassigned benefits.

+ Ifthe individual is initiating a reassignment, both
he/she and the group’s authorized or delegated official must
sign section 4 of the CMS-855R. If either of the two
signatures is missing, the contractor may return the
application per section 15.8.1 of this chapter.

+ Ifthe person (or group) is terminating a reassignment,
either party may sign section 4 of the CMS-855R; obtaining
both signatures is not required. If no signatures are present,
the contractor may return the application per section 15.8.1 of
this chapter.

+ ACMS-85SR is required to terminate a reassignment.
The termination cannot be done via the CMS-855I.

* The authorized or delegated official who signs section
4 of the CMS-855R must be someone who is currently on file
with the contractor as such. If this is a new enrollment, with a
joint submission of the CMS-855B, CMS-855I, and CMS-
855R, the person must be listed on the CMS-855B as an
authorized or delegated official.

* The effective date of a reassignment is the date on
which the individual began or will begin rendering
services with the reassignee.

* The contractor need not verify whether the reassigning
individual is a W-2 employee or a 1099 contractor.

+ There may be situations where a CMS-855R is
submitted and the group practice is already enrolled in
Medicare. However, the authorized official is not on file. In
this case, the contractor shall return the CMS-855R, with a

14

request that the group submit a CMS-855B change request
adding the new authorized official.

+ In situations where the supplier is both adding and
terminating a reassignment, each transaction must be reported
on a separate CMS-855R. The same CMS-855R cannot be
used for both transactions.

+ In situations where an individual is reassigning
benefits to a person/entity, both the reassignor and the
reassignee must be enrolled with the same contractor.*

(Emphasis added.) Two critical policy statements are made by MPIM § 15.5.20: (1)
there is no requirement that an enrolled supplier voluntarily terminate an existing
enrollment as a supplier in order to accomplish a reassignment; and (2) the contractor is
instructed by CMS that the effective date of the reassignment is the date on which the
reassignor began or will begin delivering covered services to Medicare beneficiaries with
the reassignee.

CMS errs arguing that there is no distinction between a new enrollment and a
reassignment request received from a currently enrolled supplier such as Petitioner. CMS
Reply at 2. The CMS argument advanced before me is contrary to CMS policy. CMS
argues that the MPIM does not have the force and effect of law and is not binding upon
the Board. CMS Reply at 3. It is not clear whether CMS intends to suggest that its
policy is also not binding upon CMS. But CMS may not so easily disavow its own

® CMS also provides the following interpretation in its Frequently Asked Questions page
at https://questions.cms.gov in response to the question “‘[h]ow do physicians join or
leave a group:”

If both the physician and the group are already enrolled with
the same carrier, the physician and the group together are
required to complete a CMS 855R showing the date the
physician joined the group and reassigned benefits to the
group. If a physician leaves a group, the physician or the
group should complete the CMS 855R, showing the date the
physician left the group. When leaving the group, the CMS
855R does not need to be signed by both the physician and
the group. If either the physician or the group have not
enrolled with the carrier, they must first complete the
appropriate CMS 855 for either an individual (CMS 8551) or
group (CMS 855B) before the reassignment can be effective.
(FAQ1983).
15

policies and CMS will be held to its public pronouncements of its interpretations and
applications of the Act and controlling regulations to the extent that they can be
harmonized. MPIM § 15.1.3 (rev. 356, Sep. 24, 2010) requires that Medicare contractors
adhere to the processing guidelines established by the MPIM chap. 15. In this case, I
conclude that WPS did not comply with the requirements of MPIM chap. 15 and I do not
accept the implication of CMS that it should not be bound by its instructions to WPS as
reflected in the MPIM, to the extent that those instructions do not conflict with the Act
and regulations.

Petitioner filed a CMS-855I and a CMS-855R. As already noted, CMS requires that the
CMS-855I form be used by physicians for enrolling in Medicare and for reporting any
change in enrollment information. A CMS-855R is used to report a reassignment of
Medicare claims and payment of benefits.

CMS cites to no provision of the Act, the regulations, or another policy that requires
voluntary termination of Petitioner’s existing enrollment in connection with the
reassignment to RenalCare. MPIM § 15.10 (rev. 416, eff. Apr. 13, 2012) does not require
that a voluntary termination be submitted with a request for change of information,
including a reassignment, except in three cases: a change of Tax Identification Number
(TIN), a change of practice location to a different state or to the geographic location of a
different Medicare Administrative Contractor or when there may be different rates
applicable, and certain changes of ownership (CHOW). MPIM 8§ 15.5.1 (rev. 414, eff.
May 7, 2012) and 15.7.6B (rev. 423, eff. Jul. 2, 2012) require that when a supplier reports
a change in TIN, the supplier must file a form voluntarily terminating enrollment and
must also file an application for a new enrollment. MPIM § 15.7.6B also provides that if
a supplier is adding or changing a practice location and the new location is in another
state within the contractor’s jurisdiction, the contractor verifies that the supplier meets all
requirements to practice in the state; a new application to enroll is not required, but the
contractor is required to create a new enrollment record for the supplier for the new state.
In some but not all CHOWs the old owner must voluntarily terminate a facility’s
enrollment and the new owner must file an initial enrollment. If a contractor determines
that a CHOW has not occurred but there was a change in ownership such as a minor
stock transaction, the change is reported as a change of information, unless there is a
change in TIN, which would require voluntary termination of the existing enrollment and
anew enrollment. MPIM § 15.7.8.2.1.1B (rev. 416, eff. Feb. 27, 2012). Ifa new owner
proposes to relocate a supplier concurrent with a CHOW to a different geographic area,
serving different clients than previously served, and with different personnel, the
transaction is treated as an initial enrollment by a new supplier rather than an address
change of an existing supplier. MPIM§ 15.7.8.2.1.1C (rev. 416, eff. Feb. 27, 2012 and
State Operations Manual CMS Pub. 100-7, chap. 3, § 3210.1B5 (rev. 1, May 21, 2004).

Reasons for which CMS is authorized to involuntarily revoke enrollment and billing
privileges are set forth in 42 C.F.R. § 424.535. Reassignment is not listed as a basis for
16

involuntary revocation. CMS may deactivate a provider or supplier’s Medicare billing
privileges if the provider or supplier does not report a change to the information provided
on the enrollment application within 90 days. Examples that must be reported in 90 days
are change in practice location, change in managing employee, and a change in billing
services. A change in ownership or control must be reported within 30 calendar days.

42 C.F.R. §§ 424.540, 424.550(b). Although a reassignment of Medicare benefit
payments may trigger a requirement to report a change to the Medicare contractor, there
is no allegation by CMS that Petitioner’s billing privileges were either revoked or
deactivated because he failed to timely report the change related to his reassignment to
RenalCare.

The evidence shows that Petitioner was enrolled prior to July 1, 2012. The evidence does
not show any of the three circumstances specified by the MPIM when voluntary
termination is necessary, i.e., a CHOW, change of practice location to a new state or
geographic area, or change of TIN. There is also no evidence that CMS had authority to
involuntarily terminate Petitioner’s enrollment pursuant to 42 C.F.R. § 424.535.
Although evidence shows that Petitioner did not file the CMS-855I and CMS-855R until
September 12, 2012, the highlighted language of MPIM § 15.5.20A provides that the
effective date is the day that the delivery of services began and there is no statement that
indicates the date of filing affects the effective date.

CMS asserts that other ALJs have not recognized a distinction between an initial
enrollment or a reassignment in the application of 42 C.F.R. §§ 424.520 and 424.521, but
have found themselves bound to apply the regulation, citing Bernard Farzin, M.D. DAB
CR2566 (2012), Judith Kramer, M.D. DAB CR2183 (2010); and Michael Majette, D.C.,
DAB CR2142 (2010). The CMS argument and the rationale stated in the cited cases may
be persuasive in a case where 42 C.F.R. §§ 424.520 and 424.521 applied, i.e. a case in
which a new application for enrollment or reenrollment was required. However, in all
three cases the ALJ or Board Member concluded that a new enrollment was required
without specifically stating why. Therefore, none of the cases address the situation of a
reassignment that does not require a new enrollment such as this case.

CMS has established as a matter of policy in the MPIM that certain situations trigger a
requirement for an enrolled supplier to voluntarily terminate an existing enrollment and
to file a new enrollment, but none for those situations are reflected by the facts of this
case. Therefore, I conclude that Petitioner was enrolled and continued to be enrolled in
Medicare as a physician prior to and on July 1, 2012 and thereafter. Petitioner did not
voluntarily terminate his enrollment in conjunction with the reassignment to RenalCare;
and CMS did not involuntarily terminate Petitioner’s enrollment. Nothing in the Act or
the regulations suggests that reassignment automatically terminates one’s participation or
billing privileges so that reenrollment is required. I further conclude that the CMS-8551
and the CMS-855R filed by Petitioner were not for enrollment, but simply to report the
reassignment to WPS and CMS. Accordingly, I conclude that 42 C.F.R. § 424.520(d)
17

and 42 C.F.R. § 424.521 simply have no application in this case. In this case, the
effective date of the reassignment is determined pursuant to CMS policy articulated in
MPIM § 15.5.20A, which provides that the effective date is the date the reassignee began
or is expect to begin providing Medicare covered services to Medicare beneficiaries for
the reassignor. In this case the correct effective date of the reassignment was July 1,
2012.

III. Conclusion

For the foregoing reasons, I conclude that the effective date of Petitioner’s reassignment
to RenalCare was July 1, 2012.

/s/
Keith W. Sickendick
Administrative Law Judge

